
	
		II
		110th CONGRESS
		1st Session
		S. 2038
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2007
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the introduction or delivery for introduction
		  into interstate commerce of children's products that contain lead, and for
		  other purposes.
	
	
		1.Ban on children's products
			 that contain lead
			(a)FindingsCongress finds the following:
				(1)Young children
			 are exposed to lead in consumer products by swallowing or directly mouthing
			 objects containing lead or from handling such objects and subsequently putting
			 their hands in their mouths.
				(2)The adverse
			 health effects of lead poisoning in children are well-documented and may have
			 long-lasting or permanent consequences, including neurological damage, delayed
			 mental and physical development, attention and learning deficiencies, hearing
			 problems, and in extreme and rare cases, death.
				(3)Children are
			 particularly susceptible to the effects of lead poisoning, and, because lead
			 accumulates in the body, even exposures to small amounts of lead contribute to
			 the overall level of lead in the blood and to the risk of adverse health
			 effects.
				(4)Eliminating or
			 reducing the exposure of children to lead will prevent or limit the harmful
			 effects of lead on children.
				(5)In January of
			 1998, the Consumer Product Safety Commission, which has jurisdiction over
			 consumer products, issued a guidance for lead in consumer products, urging
			 manufacturers to eliminate lead in consumer products.
				(6)Since January of
			 1998, the Consumer Product Safety Commission has recalled over 50 different
			 children's products that contain lead.
				(b)Ban on
			 children's products that contain lead
				(1)In
			 generalBeginning on the date that is 180 days after the date of
			 the enactment of this Act, any children's product that contains lead shall be
			 treated as a banned hazardous substance under the Federal Hazardous Substances
			 Act (15 U.S.C. 1261 et seq.) and the prohibitions contained in section 4 of
			 such Act shall apply without regard to whether the lead contained in such
			 children's product is accessible to children.
				(2)DefinitionsIn
			 this section:
					(A)Children's
			 product definedThe term children's product means
			 any consumer product marketed for use by children under the age of 7, or any
			 product the substantial use of which by children under the age of 7 is
			 foreseeable.
					(B)Children's
			 product that contains leadThe term children's product that
			 contains lead means—
						(i)in
			 the case of a children's product that is jewelry, a product any part of which
			 contains lead or lead compounds and the lead content of such part (calculated
			 as lead metal) is greater than 0.02 percent by weight of the total weight of
			 such part; and
						(ii)in
			 the case of a children's product that is not jewelry, a product any part of
			 which contains lead or lead compounds and the lead content of such part
			 (calculated as lead metal) is greater than 0.04 percent by weight of the total
			 weight of such part.
						(3)Regulations
					(A)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Consumer Product Safety Commission shall determine whether
			 thresholds lower than those described in clauses (i) and (ii) of paragraph
			 (2)(B) should be prescribed for children's products. If the Commission makes
			 such a determination, the Commission shall prescribe regulations establishing
			 lower thresholds in lieu of the thresholds established in such clauses.
					(B)Successor
			 regulationsIf, after a determination has been made in accordance
			 with subparagraph (A), the Consumer Product Safety Commission makes a
			 subsequent determination that thresholds lower than those described in clauses
			 (i) and (ii) of paragraph (2)(B) or prescribed in accordance with subparagraph
			 (A) should be prescribed for children's products, the Commission may prescribe
			 regulations establishing lower thresholds in lieu of the thresholds established
			 in such clauses or in accordance with such subparagrpah.
					(c)ConstructionSubsection
			 (b) shall not be construed to alter or amend the provisions of part 1303 of
			 title 16, Code of Federal Regulations (relating to the ban of lead-containing
			 paint and certain consumer products bearing lead-containing paint) or any
			 successor regulation.
			
